Citation Nr: 0334078	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  98-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the right foot.  

2.  Entitlement to service connection for cold injury 
residuals of the left foot.  

3.  Entitlement to service connection for bilateral foot 
deformity, to include pes clavus, claimed as secondary to 
service-connected bilateral tinea pedis.  

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to service-
connected left knee injury.  

5.  Entitlement to a total disability rating based on 
individual unemployability due solely to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 2, 1944, to September 8, 1944; and in the United 
States Merchant Marine from April 5, 1945, to May 25, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the supplemental statement of the case, 
issued to the veteran in June 2003, contained the pertinent 
provisions of the VCAA; and the August 2003 correspondence 
sent to the veteran advised him of the appropriate 
notification provisions, including what the evidence must 
show to support his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  However, ongoing litigation has questioned 
VA's application of VCAA, and the RO is advised that they are 
to make a determination based on the law and regulations in 
effect at the time of their decision, to include any further 
changes in VCAA and any other applicable legal precedent.  

The veteran's complete claims file, to include his service 
medical records have been reviewed.  The veteran's entire 
active military service consists of duty in the United States 
Navy, from June 2, 1944, to September 8, 1944; and in the 
United States Merchant Marine, from April 5, 1945, to May 25, 
1945.  Regardless of any contentions espoused by the veteran, 
those service dates are all inclusive of his active military 
service.  

As for his little more than three months active duty Naval 
service, he was honorably discharged in September 1944 by 
reason of a special order, following recommendation of a Navy 
Personnel Aptitude Board that found his constitiutional 
psychopathic state, schizoid personality, rendered him unfit 
for naval service.  

Regarding the veteran's service in the Merchant Marine, he 
only served from April 5, 1945, to May 25, 1945.  During that 
time, he was aboard the SS Richard J. Barnes, from April 5-
17, 1945; and aboard the SS Washington, from May 2-25, 1945.  

Based on the veteran's medical records, the Board, in August 
1995, found that the veteran's bilateral skin disorder of the 
feet had its origin during his period of Merchant Marine 
service in 1945; that he had injured his left knee during the 
same period of service; and awarded him service connection 
for bilateral tinea pedis and traumatic arthritis of the left 
knee.  Currently, those are the only service-connected 
disabilities that have been established.  

The issues presently before the Board are the veteran's claim 
for service connection for:  cold injury residuals of the 
right and left foot; bilateral foot deformity, to include pes 
clavus, claimed as secondary to service-connected bilateral 
tinea pedis; degenerative joint disease of the right knee, 
claimed as secondary to service-connected left knee injury; 
and a total disability rating based on individual 
unemployability due solely to service-connected disabilities.  

The veteran maintains that he sustained residuals of cold 
injury, frostbite, to both feet as the result of days spent 
in a life boat in the North Atlantic Ocean, following the 
sinking by hostile fire of the Merchant Marine vessel, the SS 
Washington.  Information of record shows that the sinking of 
the SS Washington occurred in July 1942, in the Indian Ocean, 
almost three years before the veteran's Merchant Marine 
service.  Since the veteran was born in August 1926, he would 
have been only fifteen years old at the time of the sinking.  
On the other hand, information on file shows that a second SS 
Washington was built in 1944, which did not sink.  Rather, 
the United States Department of Transportation, in September 
2000, noted that the veteran would not be entitled to the 
Combat Bar for his service onboard the SS Washington in 1945, 
since the official records did not show any enemy action for 
that ship and voyage.  Maritime Administration Ship Inventory 
of the Mothball fleet, dated in 1998, shows the SS 
Washington, a freighter, which was built in 1944, as part of 
the Mothball Fleet.  

Board review of the record also shows that the veteran has 
undergone VA examinations for claimed disorders of his lower 
extremities, with findings of cold injury residuals, 
including frostbite, attributable to his cold weather 
exposure adrift in a life boat in the north Atlantic in 1942.  
Unfortunately, such nexus opinions are based on the 
veteran's, and only the veteran's present recall of times 
past, and not on review of the record.  Examinations of the 
lower extremities have also found disease/disorder 
attributable to stress and strain on the feet from his 
service-connected knee and feet conditions or to diabetic 
neuropathy.  Such diagnoses are confusing and, in some cases, 
clearly not based on the evidence record but rather on the 
veteran's narrative.  The Board notes that a medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Clarification of the veteran's lower extremity conditions 
need to be obtained, as well as medical opinion as to the 
etiology of the conditions, based on examination of the 
veteran and review of the entire claims file, including the 
veteran's service medical records.  

In addition, the veteran contends that he is unable to obtain 
and retain gainful employment due solely to his service-
connected disabilities.  Information of record shows that he 
obtained a GED (general equivalency diploma) in 1968, with 
subsequent college and extensive medical school education 
(the veteran claims attendance at 6 medical colleges); he 
worked as a clinical psychotherapist and hypnotist; and last 
worked full time in 1993.  Social Security Administration 
records show that he began receiving benefits in 1991, when 
he was 65 years old.  Accordingly, such benefits would be old 
age insurance benefits, not disability insurance benefits, 
and it would serve no purpose to obtain copies of those 
records.  

On the other hand, in considering whether the veteran's 
combined service-connected disabilities cause him to be 
unable to secure or follow a substantially gainful 
occupation, without regard to age, particularly since it 
appears the veteran was self-employed clinical 
psychotherapist, the Board may not deny a total rating based 
on individual unemployability (TDIU) claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board has a duty to 
supplement the record by obtaining an examination that 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to secure or 
follow a substantially gainful occupation.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. 
App 532, 537 (1994).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for his claimed lower 
extremities disabilities.  After securing 
the necessary releases, the RO should 
obtain copies of those medical records 
not already part of the claims file and 
have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded 
appropriate VA examinations, to include 
orthopedic, dermatology, and neurologic 
examinations, to determine the nature and 
severity of each of the veteran's lower 
extremity disorders.  

It is imperative that the entire claims 
file, to include a complete copy of this 
remand, be provided to, and reviewed by, 
each of the examining physicians.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  

All indicated tests and studies are to be 
conducted, to include x-rays of both 
knees and lower extremities and, if 
appropriate, photographs taken of the 
affected areas.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
and incorporated with the veteran's 
claims file.  

Each examiner is put on notice that the 
record shows that the veteran was not 
onboard the SS Washington that sank in 
July 1942.  Following examination of the 
veteran's lower extremities, the examining 
physicians are to offer opinions as to:  
a) a definitive diagnosis of any disorder 
or disease found on each of the veteran's 
feet and right knee;  b) whether it is at 
least as likely as not that each disease 
or disorder noted is related to the 
veteran's service;  c) whether it is at 
least as likely as not that each disease 
or disorder noted is etiologically related 
to a service-connected disability;  d) 
whether it is at least as likely as not 
that each disease or injury noted is 
aggravated by a service-connected 
disability and, if so, the degree of 
aggravation; and  e) the impact of the 
veteran's service-connected disabilities 
on his ability to obtain and retain 
substantially gainful employment.  

The typewritten examination reports should 
include all examination results, along 
with the rationale underlying all opinions 
expressed and conclusions reached, citing, 
if necessary, to specific evidence in the 
record, and the reports should be 
associated with the other evidence of file 
in the veteran's claims folder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to service connection for the 
issues addressed in this remand.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disabilities at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service for:  
cold injury residuals of the right and 
left foot; bilateral foot deformity, to 
include pes clavus, claimed as secondary 
to service-connected bilateral tinea 
pedis; degenerative joint disease of the 
right knee, claimed as secondary to 
service-connected left knee injury; and a 
total disability rating based on 
individual unemployability due solely to 
service-connected disabilities.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


